Case 1:17-cv-00124-LLS Document 163-1 Filed 03/05/21 Page 1 of 6




        Exhibit A
               Case 1:17-cv-00124-LLS Document 163-1 Filed 03/05/21 Page 2 of 6


Graham, Glenn T.

From:                          Rusk, Michelle K. <MRUSK@ftc.gov>
Sent:                          Friday, May 24, 2019 7:26 PM
To:                            Castello, Geoffrey; Metzinger, Jaclyn; de Leeuw, Michael; 'jbkelly@cozen.com'
Cc:                            Kate Matuschak (Kate.Matuschak@ag.ny.gov); Soberats, Annette; Villafranco, John;
                               Graham, Glenn T.; 'twise@cozen.com'
Subject:                       RE: Joint Scheduling Order Quincy Bioscience


                                            CAUTION External Email




Thanks Jeff. I would still suggest saying FTC staff instead of bureau director but we will leave that to
you. Could you also fix one typo in our statement to remove apostrophe in "the Parties' remain far apart." ?
We are ok with this version.
See you Tuesday and thank you for handling today's edits.

-------- Original Message --------
From: "Castello, Geoffrey" <GCastello@KelleyDrye.com>
Date: Fri, May 24, 2019 6:17 PM -0400
To: "Rusk, Michelle K." <MRUSK@ftc.gov>, "Metzinger, Jaclyn" <JMetzinger@kelleydrye.com>, "de Leeuw,
Michael" <MdeLeeuw@cozen.com>, "'jbkelly@cozen.com'" <jbkelly@cozen.com>
CC: "Kate Matuschak (Kate.Matuschak@ag.ny.gov)" <Kate.Matuschak@ag.ny.gov>, "Soberats, Annette"
<asoberats@ftc.gov>, "Villafranco, John" <JVillafranco@KelleyDrye.com>, "Graham, Glenn T."
<GGraham@KelleyDrye.com>, "'twise@cozen.com'" <twise@cozen.com>
Subject: RE: Joint Scheduling Order Quincy Bioscience

Michele:

Given your characterization of the parties’ positions, we would like to inform the court of our
understanding that we will be meeting with the Bureau Director and others on June 12. If that date
changes, and you believe it necessary to let the court know, you can do so. As for the subject matter of
the meeting, the intention is to discuss information relating to the merits of the case, which we
consider relevant to possible resolution.

Attached please find a revised version adding your new language regarding the bench v. jury trial.

Thank you,

Jeff

GEOFFREY CASTELLO
Partner
Kelley Drye & Warren LLP
Tel: (973) 503-5922
Cell: (973) 886-4199
gcastello@kelleydrye.com


                                                        1
                  Case 1:17-cv-00124-LLS Document 163-1 Filed 03/05/21 Page 3 of 6
From: Rusk, Michelle K. [mailto:MRUSK@ftc.gov]
Sent: Friday, May 24, 2019 5:21 PM
To: Metzinger, Jaclyn <JMetzinger@kelleydrye.com>; Castello, Geoffrey <GCastello@KelleyDrye.com>; de Leeuw,
Michael <MdeLeeuw@cozen.com>; 'jbkelly@cozen.com' <jbkelly@cozen.com>
Cc: Kate Matuschak (Kate.Matuschak@ag.ny.gov) <Kate.Matuschak@ag.ny.gov>; Soberats, Annette
<asoberats@ftc.gov>; Villafranco, John <JVillafranco@KelleyDrye.com>; Graham, Glenn T.
<GGraham@KelleyDrye.com>; 'twise@cozen.com' <twise@cozen.com>
Subject: RE: Joint Scheduling Order Quincy Bioscience


                                                 CAUTION External Email




Counsel:
We request the following changes:
    1. For new sentence on prospect of settlement:
        “Defendants submit that Plaintiffs’ characterization of the prospect of settlement is premature. Quincy’s
        counsel will meet with FTC staff on or about June 15 to discuss the case.”
Note that your proposed sentence was not accurate. We have a tentative date, not finalized, and we do not yet know
who is attending. In addition, no representation has been made to us that this is about settlement. We were told it was
a reanalysis of study numbers.

    2.    Please add the following to the sentence about bench trial on last page:
         “It is Plaintiff’s position that this matter should proceed as a bench trial because this case is fundamentally about
         equitable relief and Defendants are therefore not entitled to a jury trial.”

         Thanks. Michelle

Michelle Rusk
Div. of Advertising Practices
Federal Trade Commission
202-326-3148
MRusk@ftc.gov




From: Rusk, Michelle K.
Sent: Friday, May 24, 2019 4:40 PM
To: 'Metzinger, Jaclyn' <JMetzinger@kelleydrye.com>; Castello, Geoffrey <GCastello@KelleyDrye.com>; de Leeuw,
Michael <MdeLeeuw@cozen.com>; 'jbkelly@cozen.com' <jbkelly@cozen.com>
Cc: Kate Matuschak (Kate.Matuschak@ag.ny.gov) <Kate.Matuschak@ag.ny.gov>; Soberats, Annette
<asoberats@ftc.gov>; Villafranco, John <JVillafranco@KelleyDrye.com>; Graham, Glenn T.
<GGraham@KelleyDrye.com>; 'twise@cozen.com' <twise@cozen.com>
Subject: RE: Joint Scheduling Order Quincy Bioscience

OK. We may have suggestions about both but folks are tied up in meetings until 6 or 6:30. Not sure the new sentence
about FTC meeting is accurate as to timing or attendance. Will let you know as soon as I can.
Michelle
                                                              2
                 Case 1:17-cv-00124-LLS Document 163-1 Filed 03/05/21 Page 4 of 6


From: Metzinger, Jaclyn <JMetzinger@kelleydrye.com>
Sent: Friday, May 24, 2019 4:13 PM
To: Rusk, Michelle K. <MRUSK@ftc.gov>; Castello, Geoffrey <GCastello@KelleyDrye.com>; de Leeuw, Michael
<MdeLeeuw@cozen.com>; 'jbkelly@cozen.com' <jbkelly@cozen.com>
Cc: Kate Matuschak (Kate.Matuschak@ag.ny.gov) <Kate.Matuschak@ag.ny.gov>; Soberats, Annette
<asoberats@ftc.gov>; Villafranco, John <JVillafranco@KelleyDrye.com>; Graham, Glenn T.
<GGraham@KelleyDrye.com>; 'twise@cozen.com' <twise@cozen.com>
Subject: RE: Joint Scheduling Order Quincy Bioscience

Attached is a new version accepting your edits and making a few additional edits in track changes. We will
bring a clean copy to the conference on Tuesday for everyone’s signature.

JACLYN METZINGER
Special Counsel
Kelley Drye & Warren LLP
Tel: (212) 808-7843
Cell: (585) 576-7268
jmetzinger@kelleydrye.com

From: Rusk, Michelle K. [mailto:MRUSK@ftc.gov]
Sent: Friday, May 24, 2019 1:07 PM
To: Metzinger, Jaclyn <JMetzinger@kelleydrye.com>; Castello, Geoffrey <GCastello@KelleyDrye.com>; de Leeuw,
Michael <MdeLeeuw@cozen.com>; 'jbkelly@cozen.com' <jbkelly@cozen.com>
Cc: Kate Matuschak (Kate.Matuschak@ag.ny.gov) <Kate.Matuschak@ag.ny.gov>; Soberats, Annette
<asoberats@ftc.gov>; Villafranco, John <JVillafranco@KelleyDrye.com>; Graham, Glenn T.
<GGraham@KelleyDrye.com>; 'twise@cozen.com' <twise@cozen.com>
Subject: RE: Joint Scheduling Order Quincy Bioscience


                                               CAUTION External Email




Thanks all. We are very close. Please see attached markup of your document at pp 4, p 10, and p13. With the following
comments:
P. 4: this is Plaintiff’s statement and we feel strongly about indicating that there have been no recent settlement
discussions and that in Plaintiff’s view we remain far apart.
p.10: We have reinserted the language on not using RFAs to authenticate documents but amended it to be Plaintiff’s
request (not parties agree) and also made it contingent on the Court imposing a limit to RFAs.
p. 13: the court’s order at (7) specifically directs us to state the anticipated length of trial “and whether to court or
jury.” As we discussed yesterday, there is no basis for a jury trial in this matter so we have reinserted “bench.”



From: Metzinger, Jaclyn <JMetzinger@kelleydrye.com>
Sent: Friday, May 24, 2019 12:01 PM
To: Rusk, Michelle K. <MRUSK@ftc.gov>; Castello, Geoffrey <GCastello@KelleyDrye.com>; de Leeuw, Michael
<MdeLeeuw@cozen.com>; 'jbkelly@cozen.com' <jbkelly@cozen.com>
Cc: Kate Matuschak (Kate.Matuschak@ag.ny.gov) <Kate.Matuschak@ag.ny.gov>; Soberats, Annette
<asoberats@ftc.gov>; Villafranco, John <JVillafranco@KelleyDrye.com>; Graham, Glenn T.
<GGraham@KelleyDrye.com>; 'twise@cozen.com' <twise@cozen.com>
Subject: RE: Joint Scheduling Order Quincy Bioscience

                                                            3
                Case 1:17-cv-00124-LLS Document 163-1 Filed 03/05/21 Page 5 of 6
All,

Attached is a revised draft of the discovery plan, both in clean and redline.


JACLYN METZINGER
Special Counsel
Kelley Drye & Warren LLP
Tel: (212) 808-7843
Cell: (585) 576-7268
jmetzinger@kelleydrye.com

From: Rusk, Michelle K. [mailto:MRUSK@ftc.gov]
Sent: Thursday, May 23, 2019 2:03 PM
To: Castello, Geoffrey <GCastello@KelleyDrye.com>; de Leeuw, Michael <MdeLeeuw@cozen.com>; 'jbkelly@cozen.com'
<jbkelly@cozen.com>; Metzinger, Jaclyn <JMetzinger@kelleydrye.com>
Cc: Kate Matuschak (Kate.Matuschak@ag.ny.gov) <Kate.Matuschak@ag.ny.gov>; Soberats, Annette
<asoberats@ftc.gov>; Villafranco, John <JVillafranco@KelleyDrye.com>
Subject: RE: Joint Scheduling Order Quincy Bioscience


                                              CAUTION External Email




And here is a redline comparing 5/16/19 to 5/23/19 drafts.

From: Castello, Geoffrey <GCastello@KelleyDrye.com>
Sent: Wednesday, May 22, 2019 10:50 AM
To: Rusk, Michelle K. <MRUSK@ftc.gov>; de Leeuw, Michael <MdeLeeuw@cozen.com>; 'jbkelly@cozen.com'
<jbkelly@cozen.com>; Metzinger, Jaclyn <JMetzinger@kelleydrye.com>
Cc: Kate Matuschak (Kate.Matuschak@ag.ny.gov) <Kate.Matuschak@ag.ny.gov>; Soberats, Annette
<asoberats@ftc.gov>; Villafranco, John <JVillafranco@KelleyDrye.com>
Subject: RE: Joint Scheduling Order Quincy Bioscience



Michele:

We expect to have our portions of the draft to you later today.

We are on for tomorrow at 4:00. We will use the same dial-in that we used last Friday.

Guest Dial-in Code: 2003930#

US Toll: +1 (312) 233 2574
USA: +1 (877) 472 4353
Additional dial-in numbers:
US Toll: +1 (312) 233 2574
USA: +1 (877) 472 4353

Thanks,

                                                             4
                 Case 1:17-cv-00124-LLS Document 163-1 Filed 03/05/21 Page 6 of 6

Jeff

GEOFFREY CASTELLO
Partner
Kelley Drye & Warren LLP
Tel: (973) 503-5922
Cell: (973) 886-4199
gcastello@kelleydrye.com


From: Rusk, Michelle K. [mailto:MRUSK@ftc.gov]
Sent: Wednesday, May 22, 2019 10:23 AM
To: Castello, Geoffrey <GCastello@KelleyDrye.com>; de Leeuw, Michael <MdeLeeuw@cozen.com>; 'jbkelly@cozen.com'
<jbkelly@cozen.com>; Metzinger, Jaclyn <JMetzinger@kelleydrye.com>
Cc: Kate Matuschak (Kate.Matuschak@ag.ny.gov) <Kate.Matuschak@ag.ny.gov>; Soberats, Annette
<asoberats@ftc.gov>; Villafranco, John <JVillafranco@KelleyDrye.com>
Subject: Joint Scheduling Order Quincy Bioscience


                                                CAUTION External Email




Jeff,
I just want to confirm that you are planning to get us your draft portions of the scheduling order later today and that we
are still scheduled for a conference call tomorrow at 4:00. Should we use the same conference line as last week?
Thanks.
Michelle

This message is subject to Kelley Drye & Warren LLP's email communication policy.
KDW-Disclaimer




                                                            5
